IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

ASHLEY DIXON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Appellant,                   DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D16-5698

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION AND RIB
MANAGEMENT COMPANY,

      Appellees.


_____________________________/

Opinion filed October 6, 2017.

An appeal from the Reemployment Assistance Appeals Commission.

Ashley Dixon, pro se, Appellant.

Amanda L. Neff, Reemployment Assistance Appeals Commission, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.